         Case 1:20-cv-00833-PAE Document 45 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE NEW YORK TIMES COMPANY,

                                       Plaintiff,                      20 Civ. 833 (PAE)
                        -v-
                                                                            ORDER
 FEDERAL BUREAU OF PRISONS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On Friday, April 9, 2021, the Court held argument in this Freedom of Information Act

(“FOIA”) case, which concerns the circumstances surrounding the 2019 suicide of Jeffrey

Epstein. As of argument, defendant the Bureau of Prisons (“BOP”) has justified the withholding

in full of most of the relevant, unproduced documents in this case under FOIA Exemption 7(A).

That exemption authorizes the Government to withhold documents that both (1) were compiled

for law enforcement purposes; and (2) if disclosed, could reasonably be expected to interfere

with law enforcement proceedings. 5 U.S.C. § 552(b)(7)(A); see N.Y. Times Co. v. U.S. Dep’t of

Just., 390 F. Supp. 3d 499, 512 (S.D.N.Y. 2019). In support of its withholding under Exemption

7(A), the BOP has cited two pending prosecutions—one of Nicholas Tartaglione and the other of

Tova Noel and Michael Thomas—as proceedings that could be disrupted by the disclosure of the

withheld documents. As discussed at argument, however, the BOP’s declarations in support of

those withholdings do not provide sufficient detail for the Court to discern which documents

implicate which prosecution, or, for at least some of the withheld documents, the “rational link”

between the categories of documents withheld and any likely interference with each case.
          Case 1:20-cv-00833-PAE Document 45 Filed 04/12/21 Page 2 of 2




       Accordingly, and for the reasons more fully explained at argument, the Court directs the

BOP to provide to the Court, for in camera review, the withheld records identified in Exhibit 1 to

the supplemental Christenson declaration. Dkt. 39-1; see also 5 U.S.C. § 552(a)(4)(B); Int’l Bhd.

of Elec. Workers v. NLRB, 845 F.2 1177, 1180 (2d Cir. 1988) (propriety of in camera review “is

a matter entrusted to the district court’s discretion”). Those records, as provided to the Court,

should identify which portions of each document were withheld pursuant to which FOIA

exemption. As to each document withheld under Exemption 7(A), the records produced should

specify the portion(s) thereof implicated by each prosecution referred to above. The parties are

directed to confer and jointly propose, by Friday, April 16, 2021, a schedule for the rolling

provision of such records to the Court that contemplates all such records being provided by

May 14, 2021. To facilitate the Court’s review, the BOP should provide the Court with two sets

of these records in binder format.

       SO ORDERED.


                                                              PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 12, 2021
       New York, New York




                                                  2
